Dawson, C. J.
(concurring in part and dissenting in part): I think the case is controlled by G. S. 1935, 40-418, as heretofore interpreted by this court. I cannot assent to the highly technical construction of the language in the insured’s health certificate — that it merely referred to the statements made in his application four days previously. Fairly considered, I think it referred to his medical examination which occurred about eight years previously. We do not approve of an insurance company seeking to escape a just obligation on a subtle refinement of language. When the shoe is on the other foot we should give such subtleties no greater consideration.
Thiele and Wedell, JJ., join in this qualified concurrence.